Title: From George Washington to William Heath, 23 October 1780
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Head Quarters 23d October
                     1780
                  
                  Mrs Moore, Mother of Mrs General Huntington, having obtained
                     Governor Trumbulls permission to return to New York—you will be pleased to
                     direct an Officer with a Flag to escort her to the Enemys lines at Kings
                     Bridge. Major Alden will accompany Mrs Moore. I am Dear Sir Yr most obt Servt
                  
                     Go: Washington
                  
               